Citation Nr: 1444884	
Decision Date: 10/08/14    Archive Date: 10/16/14	

DOCKET NO.  10-21 195	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 19, 2008 for a 100 percent initial evaluation for posttraumatic stress disorder.
 
2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.
 
 
REPRESENTATION
 
Appellant represented by:  Jeany Mark, Attorney
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1967 to September 1971.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In an October 2005 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder and assigned an initial 30 percent rating, effective from May 27, 2005.  The Veteran appealed that determination.
 
In a March 2007 rating decision, a Decision Review Officer increased the initial rating to 50 percent, effective from May 27, 2005.  The Veteran continued his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  
 
In a December 2007 decision, the Board denied entitlement to an initial rating higher than 50 percent.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In 2008, the Court granted a Joint Motion to Remand the claim, vacated the Board's December 2007 decision, and remanded the case to the Board for further appellate review consistent with the Motion.
 
In November 2008, the Board granted entitlement to a 70 percent rating for posttraumatic stress disorder.  A November 2008 rating decision by a Decision Review Officer assigned an effective date of May 27, 2005 for the 70 percent evaluation.  A December 2008 RO letter informed the Veteran and his attorney of that decision.
 
In a March 2009 letter, the Veteran's attorney expressed her disagreement with the November 2008 decision only to the extent that the decision did not grant entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.  
 
A June 2009 RO letter informed the Veteran's attorney that the March 2009 letter could not be considered a Notice of Disagreement with the November 2008 rating decision, inasmuch as no decision on entitlement to a total disability evaluation based on individual unemployability due to service-connected disability had been made.  The attorney's July 2009 response was in effect a claim for individual unemployability on the Veteran's behalf.  In light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has styled the issues of the case as noted on the title page of this decision.  
 
In an October 2009 rating decision, the RO granted a 100 percent rating for posttraumatic stress disorder, effective from November 19, 2008.  At that same time, the RO denied entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.  The Veteran perfected an appeal concerning the effective date for the 100 percent rating, as well as the denial of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.  
 
In July 2011, the Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2013).  
 
In a decision of September 2011, the Board denied entitlement to an effective date earlier than November 19, 2008 for the assignment of a 100 percent initial evaluation for posttraumatic stress disorder.  In that same decision, the Board also denied entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  However, in a June 2012 Order, the Court vacated the Board's September 2011 decision, and remanded the case to the Board for action consistent with a June 2012 Joint Motion for Remand.  
 
In a decision of March 2013, the Board once again denied entitlement to an effective date earlier than November 19, 2008 for the assignment of a 100 percent initial evaluation for posttraumatic stress disorder, as well as entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  That determination was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in an April 2014 Order, remanded the Veteran's case to the Board for action consistent with a Corrected Joint Motion for Remand dated that same month.  The case is now, once more, before the Board for appellate review.  
 
 
FINDINGS OF FACT
 
1.  The earliest date on which it was factually ascertainable that the Veteran's posttraumatic stress disorder was manifested by total occupational and social impairment is November 19, 2008.  
 
2.  Prior to November 19, 2008, the preponderance of the evidence was against finding that the Veteran was unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience due solely to his service-connected disorder.  

3.  The Veteran is service connected only for PTSD, hence, no other disorders may be considered in addressing his entitlement to a separate total disability evaluation based on individual unemployability.
 
4.  In light of the scheduler 100 percent rating for posttraumatic stress disorder effective November 19, 2008, a total disability evaluation based on individual unemployability due to service-connected disability may not be assigned on or after November 19, 2008.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an effective date earlier than November 19, 2008 for the award of an initial 100 percent rating for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400(b)(2) (2013).  
 
2.  Prior to November 19, 2008, the requirements for a total disability evaluation based on individual unemployability due to service-connected disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.16 (2013).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date for posttraumatic stress disorder have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, discussion of VA's compliance with the VCAA notice requirements would serve no useful purpose.  
 
As concerns the claim for a total disability rating based upon individual unemployability, a July 2009 RO letter fully informed the Veteran of what was required to prove the claim, what evidence was to be obtained by him, and what evidence VA would obtain, as well as fully explaining how disability evaluations and effective dates are determined.  The Board finds the July 2009 letter fully time and content-compliant.  38 C.F.R. § 3.159(b).  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  In that regard, the Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the appeals process.  Moreover, neither the Veteran nor his attorney has asserted a failure by VA to assist him with his claims.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  
 
Finally, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Earlier Effective Date
 
VA law and regulation provides that, unless provided otherwise, the effective date of an initial award of disability compensation shall be fixed in accordance with the facts found, but not shall not be earlier than the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  
 
As concerns the rating criteria, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability (38 C.F.R. § 4.2); and resolving any reasonable doubt regarding the degree of disability in favor of the claimant (38 C.F.R. § 4.3).  Where there is a question as to which of two evaluations apply, the higher evaluation is to be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  (38 C.F.R. § 4.7).  Finally, functional impairment is to be evaluated on the basis of lack of usefulness, and the effect of the disability upon the Veteran's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
 
In general, the degree of impairment resulting from a disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's posttraumatic stress disorder.  Rather, at the time of an initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record which bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency is to consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  
 
The symptoms recited in the criteria of the Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, which would justify a particular rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, in adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition which affect the level of occupational or social impairment.  Id. at 443.  
 
Finally, the Board notes that, at the time of the aforementioned Joint Motion in April 2014, it was noted that the Board, in its March 2013 decision, failed to adequately consider the Veteran's testimony to the effect that he experienced difficulty remembering the names of close family members and keeping track of what day it was.  Further noted was that the Board should discuss all relevant evidence of record regarding the possibility that the appellant was in persistent danger of hurting himself or others, to wit, a June 30, 2005 progress note in which the Veteran expressed suicidal thoughts about stepping in front of a truck; a September 2006 VA mental health note in which the Veteran stated that he wanted to kill his brother-in-law; a March 2007 VA primary care note in which the Veteran stated that he made a plan to kill his son-in-law; a September 2007 VA mental health note in which the examiner recorded that the Veteran wanted to "kill everyone" and had suicidal ideation; a September 2007 primary care note in which the Veteran screened positive for suicide risk and stated that he "had an idea" of how to kill himself; a November 2007 mental health note in which the examiner noted that the Veteran had "violent fantasies" and a plan for suicide; and a February 2008 mental health note in which the Veteran stated that he had a plan for suicide.  Significantly, all of the aforementioned concerns will be taken into consideration in the following discussion.  
 
Analysis
 
In the case at hand, there is no dispute as to the date of receipt of the Veteran's claim, as it was his initial claim for VA benefits.  That is, the evidence shows that VA received the appellant's initial claim of entitlement to service connection for posttraumatic stress disorder on May 27, 2005.  That date is the assigned effective date for all initial ratings for posttraumatic stress disorder, with the exception of the 100 percent rating.  
 
Under 38 C.F.R. § 3.400, where entitlement to service connection is established, and if a claim was filed within one year of service discharge, service connection will be granted effective the day following the Veteran's separation from active duty.  Otherwise, the effective date assigned will be either the date entitlement arose, or the date the claim was received by VA, whichever is later.  Id.  Accordingly, there is no basis whatsoever to assign an effective date for any benefit prior to May 27, 2005.  
 
The Veteran has asserted that the effective date for the assignment of a 100 percent rating for posttraumatic stress disorder should be May 27, 2005.  Inasmuch as the Veteran is rated at 70 percent, effective the date of his claim, that is, May 27, 2005, the issue for determination is whether the evidence is at least in equipoise as to whether his posttraumatic stress disorder manifested with total occupational and social impairment prior to November 19, 2008.  
 
In that regard, the applicable rating criteria provide that a 100 percent rating for posttraumatic stress disorder is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, one's own occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
 
A Global Assessment of Functioning Score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM IV).  
 
A Global Assessment of Functioning Score of 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  
 
A Global Assessment of Functioning Score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  (e.g., few friends, conflicts with co-workers).  
 
During the course of VA outpatient mental health treatment in late June 2005, it was noted that the Veteran had experienced a mild improvement, which is to say, he was less sad.  Further noted was that the Veteran was now sleeping more through the night.  His appetite was described as good, though, reportedly, his energy had been somewhat decreased for several years.  Concentration was described as decreased, and while, according to the Veteran, his motivation for doing things had been lost, by his own admission, it was "better than it had been."  The Veteran complained of passing suicidal thoughts with plans (which is to say, stepping in front of a truck) for a period of 30 seconds to 1 minute, though, by the Veteran's own admission, he "pushed it out of his mind" and thought about something else.  The Veteran additionally indicated that he would sometimes hear voices, though he could not make out what they said.  However, this happened only when he would awake at night, not during the day.  The appellant denied having visions and delusions.  
 
At the time of an October 2005 VA psychological examination, the Veteran presented with his wife of 36 years.  Reportedly, the Veteran and his wife had divorced in 1986, but remarried in 1987, and remained married ever since.  The examiner noted the Veteran was appropriately attired and presented a commanding presence with a strong Marine appearance.  The Veteran was extremely cordial and straightforward with the examiner.  At the time of examination, the Veteran reported that he was a high school graduate.  Following separation from active service, he reportedly worked several jobs, most of which he quit or was "let go from," reportedly due to interpersonal conflicts on the job.  According to the Veteran, he had worked for Creel Oil Company for two years, then as a truck driver for Ronald B. Rayburn Corporation for five years, and lastly, for Creel Oil Company for 10 years.  Reportedly, the Veteran had ceased working for Creel due to "disability" resulting from two back surgeries and one neck surgery.  
 
When further questioned, the Veteran reported taking medication for his mood.  Additionally noted was that, through the years since service, he had on occasion contemplated suicide.  According to the Veteran, however, he no longer contemplated suicide, inasmuch as he was "able to talk about it."  The Veteran's wife opined that he was depressed, and, at times, appeared to be in a daze where he would not speak, or would talk very harshly.  The Veteran's wife further indicated that he never seemed to get a full night's sleep.  However, he no longer abused alcohol.
 
When questioned regarding his physical disabilities, the Veteran complained of a torn right rotator cuff, for which he had reportedly undergone magnetic resonance imaging.  Additionally noted was that the Veteran had "tested positive" for tuberculosis.  According to the Veteran, his "tuberculosis" was potentially activated by the medication he had taken for his psoriasis.  The Veteran added, however, that he did not have tuberculosis, though the doctors had said he "might be carrying the potential for it."  
 
On mental status examination, the Veteran was oriented to time, place, and person.  He maintained positive eye contact, and, when questioned, denied any hallucinations or delusions.  The Veteran's speech was of normal rate and volume, and both cognition and speech were described as linear.  The Veteran's mood was depressed, though his sensorium was intact.  Although the Veteran complained of short-term memory loss, no memory impairment was detected at the time of examination.  The Veteran's wife reported that the appellant's impulse control had improved significantly, though there were still instances of road rage at times.  According to the Veteran, he spent his days "piddling around the house," which is to say, he washed his vehicles, and had a small shop where he worked on small projects.  
 
The pertinent diagnosis noted was posttraumatic stress disorder, with a Global Assessment of Functioning Score of 58.  According to the examiner, while the Veteran had apparently struggled with authoritarian/supervisory issues culminating in "firings" in the past, this had "markedly" abated since his initial discharge from the Marine Corps.  Also abated were, it appeared, the Veteran's problems with suicidal thoughts.  Significantly, in the opinion of the examiner, the Veteran was "unemployed due to operations on his back and problems with his shoulder."  
 
Although the symptoms listed in the 100 percent criteria are not deemed exhaustive, the findings at the October 2005 examination clearly show that the Veteran's posttraumatic stress disorder symptomatology did not more nearly approximate the 100 percent rating.  The examiner's assignment of a Global Assessment of Functioning Score of 58 is consistent with the finding of "moderate" symptomatology.  While the examination findings showed that the Veteran was impaired due to his posttraumatic stress disorder, the assigned 70 percent rating more than compensated him for his functional loss due to that impairment.  As noted, the Veteran specifically reported that he no longer contemplated suicide, and his depressed mood was not debilitating.  He continued to function independently, and remained in a stable marriage, where he had been for 36 years.  The evidence also showed that the Veteran's unemployment was not due to his posttraumatic stress disorder.  Rather, the Veteran was "unemployed due to operations on his back and problems with his shoulder."  Accordingly, the preponderance of the evidence shows that the Veteran's posttraumatic stress disorder was not consistent with a rating in excess of the assigned 70 percent rating, which is to say, a 100 percent rating.
 
A May 2006 report from a VA nurse practitioner notes that the Veteran continued to experience chronic interference in social, family, and recreational functioning due to posttraumatic stress symptomatology.  The Veteran continued to rely on stress avoidance.  The Board, however, finds nothing in the nurse practitioner's report which contradicts the essential findings of the aforementioned October 2005 examination, in particular, as concerns the severity of the Veteran's posttraumatic stress disorder symptomatology.  Put more directly, the nurse practitioner's report does not provide a factual basis for meeting or approximating the scheduler criteria for a 100 percent rating.  
 
VA outpatient posttraumatic stress disorder therapy records reveal that the Veteran participated in therapy sessions in a meaningful way.  In that regard, during the course of VA outpatient treatment in September 2006, the Veteran was described as appropriately dressed and cooperative, without evidence of psychomotor agitation/retardation.  Speech was of a normal rate, tone, and volume, and while his mood was somewhat euthymic, his affect was congruent with his mood.  Thought processes were described as logical/goal directed, and focused "on the Veteran's service connection claim."  Thought content was without auditory/visual hallucinations or delusions, and there was no evidence of any suicidal or homicidal ideation or plan.  Cognition was described as intact, with the Veteran alert and well oriented, though with only fair judgment/insight.  Memory, concentration, sleep, and appetite were all described as good.  Significantly, during the course of outpatient treatment, the Veteran indicated that he wished to kill his brother-in-law.  However, he later indicated that he had no plan to kill his brother-in-law, though he was really angry at him over an altercation involving a drainage ditch.  According to the Veteran, he continued to experience problems with angry outbursts and irritability, and stayed in most days.  Moreover, he was reportedly irritated with his wife due to finances.  Significantly, the Veteran denied anhedonia and anergia, as well as feelings of hopelessness and helplessness.  The Global Assessment of Functioning Score assigned was 56.  
 
At the time of a VA psychological examination in February 2007, it was noted that the Veteran's claims folder was available, and had been reviewed.  Reportedly, the Veteran's claims folder included extensive documentation of his treatment for posttraumatic stress disorder in both group and individual sessions.  The Veteran's wife, without the appellant being present, informed the examiner that the claimant's symptoms appeared to be getting worse, inasmuch as he could tolerate hardly any social interaction, and spent most of his time alone.  The Veteran himself reported that he and his wife had two adult children and six grandchildren.  According to the Veteran, he spent time with his children and grandchildren, though it was admittedly difficult and stressful for him to be around them.  Reportedly, when they visited, the Veteran frequently spent only a brief time with them prior to retiring to his bedroom, inasmuch as they were "too much" for him.  According to the Veteran, he did not sleep well if he did not take his medication.  Additionally noted was that the Veteran had a poor appetite.  The Veteran indicated that he exercised several days a week, though he endeavored to go to the gym early in the morning when no one else was present.  According to the Veteran, he enjoyed playing solitaire on the computer and surfing the internet, but engaged in few recreational activities.  Reportedly, the Veteran had been enrolled in a computer class and enjoyed it until another student was seated next to him at the same desk.  
 
When further questioned, the Veteran indicated that he had a number of significant health problems, among them psoriasis.  Also noted was that the Veteran had undergone surgery on his spine, and now had difficulty walking.  According to the Veteran, he now found it necessary to take very slow, unsteady steps, with the result that it was difficult for him to "walk up the steps to the office."  
 
The Veteran further indicated that he no longer attended church with his wife, and that there were times when he spent the whole weekend in bed because he did not have the desire to go out or do anything.  The Veteran still drove himself, however, though not for distances of more than 10 to 20 miles.  While he reported intermittent suicidal ideation, the Veteran indicated that he always discussed that ideation with his physician.  Reportedly, a number of the Veteran's friends had recently passed away.  The Veteran indicated that, in his opinion, his symptoms were worse than at the time of his previous 2005 examination, in particular, given the fact that he had been isolating more.  According to the Veteran, he no longer enjoyed woodworking because he had lost dexterity in his hands, and back pain made it difficult for him to stand.
 
On mental status examination, the Veteran was described as mildly disheveled and unkempt.  According to the Veteran's wife, she found it necessary to admonish the Veteran to dress better for his medical appointments.  Still the Veteran was cooperative throughout the interview, although his affect was negative.  According to the examiner, the Veteran appeared bitter, discouraged, and resentful, although he did not become confrontational or escalate his irritability during the course of the interview.  
 
The examiner indicated that the Veteran did not appear to be functioning at anywhere near his full mental capacity, and that his efficiency appeared impaired corresponding to his physical impairments.  However, the Veteran did know the correct date and day of the week.  His memory was intact, and both verbal comprehension and abstracting ability appeared within normal limits.  At the time of evaluation, the Veteran displayed difficulties with concentration, reasoning, and recall.  In that regard, the examiner was of the opinion that the Veteran's cognitive functioning was affected by anxiety, rumination, and a depressed affect.  When questioned, the Veteran noted that he intended to try the computer class again if it could be arranged for him to sit by himself.  
 
At the time of examination, the Veteran stated that his wife managed all of the household finances, and that he turned all of his income over to her and never managed any money.  Reportedly, the Veteran had experienced "financial problems" prior to his quitting alcohol, though he and his wife had no significant financial problems at the present time.  According to the Veteran, his wife made all of the deposits and bill payments.  Moreover, given that the Veteran did not manage any of his money, he did not appear capable of managing benefits awarded in his own interest.  Significantly, despite this comment, the examiner assigned a Global Assessment of Functioning Score of 52, indicative of "moderate" symptomatology.  The examiner did not say that the appellant was incompetent.  The diagnosis noted at the time of examination was of chronic "moderate" posttraumatic stress disorder.  
 
The aforementioned examination findings show that the Veteran's symptomatology had increased since his 2005 examination.  However, that symptomatology did not increase to the point where it met or approximated the total occupational and social impairment commensurate with a 100 percent scheduler rating.  Significantly, the Veteran was advised to avoid news about the Iraq War, as that news tended to exacerbate his posttraumatic stress disorder symptoms.  While he was isolating more, his marriage was still viable, though he and his wife did sleep in separate bedrooms.  Significantly, the Veteran's unkempt appearance was "intermittent" and separate from the other symptoms of a 100 percent rating.  Moreover, the 70 percent rating addressed the Veteran's reported suicidal ideation and disinterest in his personal appearance.  See 38 C.F.R. § 4.130.  
 
The examination report additionally indicated that a significant amount of the Veteran's negative and depressed outlook was due to the impact of his nonservice-connected physical disabilities.  In any event, while the results of the 2007 examination show evidence of occupational and social impairment in most areas due to the Veteran's posttraumatic stress disorder, those results were not commensurate with "total impairment."  See 38 C.F.R. § 4.7.  Indeed, as noted, the Veteran voiced interest in once again enrolling in a computer class.  
 
During the course of posttraumatic stress disorder group therapy in March 2007, a member of the group spoke of the inappropriate rage he felt at his son-in-law who was reportedly abusing his daughter, and acknowledged he was making plans to kill his son-in-law.  According to the evaluating physician, however, "of course he did not."  
 
April 2007 VA outpatient records describe the Veteran as coping with family conflict in a more effective way by limiting contact with his brother-in-law.  While the Veteran reported that he had once again quit his computer class because he became irritated with another student, he reported being less irritable since he started avoiding the news.  The Veteran additionally reported that he was still going to the gym daily, as well as being active at church, and enjoying socializing with his family and grandchildren.  Moreover, his posttraumatic stress disorder group sessions continued to be an important social support.  
 
The Board observes that, in late April 2007, the Veteran reported that he was very depressed and had experienced some suicidal thoughts.  According to the Veteran, his mood change was triggered by news that his cousin had been ordered to Afghanistan.  Nonetheless, the Veteran contracted for safety with his nurse.  The next day, the Veteran indicated that he was lying in bed and thought that he would "be better off dead."  However, he denied both suicidal ideation and plan, stating that he would not commit suicide due to his religious beliefs.  According to the Veteran, he felt better after taking a shower, and was looking forward to his granddaughter's sixth birthday that night.  
 
In September 2007, there was received a telephone call from the appellant's daughter to the effect that the Veteran had threatened to kill his family.  However, upon speaking to the Veteran shortly thereafter, he indicated that his weapons were locked up, and that his wife had the key.  Further noted was that the Veteran had contracted for safety regarding any suicidal and/or homicidal ideation.  Shortly thereafter, the Veteran indicated that he did not feel suicidal, though he had a "couple of ideas" of how to do it.  
 
In a September 2007 VA mental health assessment, the Veteran indicated that he had lost over 25 jobs because of anger.  However, on examination, the Veteran was found to be appropriately dressed, and his speech was of a normal rate, tone, and volume.  The Veteran's affect was congruent with mood, and his thought processes were both logical and goal directed.  Thought content was without auditory or visual hallucinations or delusions, and the Veteran denied any suicidal or homicidal ideation or plan.  Noted at the time was that the Veteran's cognition was intact, alert, and oriented.  His judgment and insight were fair, and both memory and concentration were good.  While the Veteran noted that he had thought about killing himself as he drove to the appointment, in the opinion of the examiner, this constituted only vague suicidal ideation without a plan.  While at the time of examination, there was assigned a Global Assessment of Functioning Score of 47, the totality of the record does not show those symptoms, including the prospect of injuring oneself or others, to have been persistent.  
 
In October 2007, the Veteran reported finding it difficult to leave his house.  Also noted was that his mind raced when he tried to sleep.  The appellant expressed concern about a first cousin, a National Guardsman, who had deployed to Iraq.  At the time, the therapist reviewed anger management techniques with the Veteran.  
 
During the course of a Travel Board hearing in October 2007, the Veteran testified that his wife and other family members helped him keep track of appointments, special days, and special events.  Moreover, according to the Veteran, he experienced difficulty with names, including those of family and friends, and people he knew well, sometimes calling them "different things."  
 
During the course of VA outpatient treatment in November 2007, the Veteran indicated that he continued to have violent fantasies, but had been given reinforcement for being able to control his hostility.  According to the Veteran, he continued to work out at the gym, though, in his opinion, his posttraumatic stress disorder symptomatology had increased due to his first cousin going to Afghanistan.  Noted at the time was that the Veteran had driven to the appointment without incident, and that he denied anhedonia/anergia, as well as feelings of hopelessness or helplessness.  While the Veteran continued to avoid the news, he continued to be active in his church and enjoyed his golden retriever, Buddy.  According to the Veteran, he socialized with family and enjoyed his grandchildren.  Moreover, his posttraumatic stress disorder group continued to be an important source of support.  According to the examiner, the Veteran wanted him to know that he had a plan for suicide, which he did not want to tell anyone.  
 
On mental status examination, the Veteran was appropriately dressed and cooperative, without evidence of psychomotor agitation or retardation.  His speech was of the normal rate, tone, and volume, and his mood was euthymic, with an affect which was congruent with his mood.  The Veteran's thought processes were logical and goal directed, and focused on his service connection claim.  Thought content was described as without auditory or visual hallucinations or delusions, and there was no evidence of either suicidal or homicidal ideation or plan.  The Veteran's cognition was intact, and he was alert and well oriented.  Judgment and insight were characterized by fair to poor impulse control.  Memory, concentration, sleep, and appetite were described as good.  The pertinent diagnosis noted was posttraumatic stress disorder, with the last Global Assessment of Functioning Score in September 2007 being 47, while the current Global Assessment of Functioning Score was 50.  
 
During the course of VA outpatient treatment in mid-February 2008, the Veteran indicated that he was worried about his memory, though he had driven to the day's appointment without incident.  Once again, the Veteran denied both anhedonia and anergia, as well as feelings of hopelessness and helplessness.  Reportedly, the Veteran's medication had been effective for sleep and nightmares.  While he continued to avoid the news, he remained active in his church, and enjoyed his golden retriever.  Reportedly, the Veteran socialized with his family, and enjoyed his grandchildren.  Moreover, his posttraumatic stress disorder group continued to be an important source of support.  
 
On mental status examination, the Veteran was once again described as appropriately dressed and cooperative, without evidence of psychomotor agitation or retardation.  His speech was of a normal rate, tone, and volume, and his mood was euthymic.  Noted at the time of examination was that the Veteran's affect was congruent with his mood, and that his thought processes were logical and goal directed, and focused on his service connection claim.  The Veteran's thought content was devoid of auditory or visual hallucinations or delusions, and there was no evidence of either suicidal or homicidal ideation or plan.  Cognition was described as intact, and the Veteran was alert and well oriented.  Once again, judgment and insight were characterized by only fair to poor impulse control.  However, memory, concentration, sleep, and appetite were described as good.  Noted at the time of evaluation was that the Veteran's last Global Assessment of Functioning Score obtained in early November 2007 was 50, while the current score was 55.  
 
A July 2008 mental health progress note reflects that the Veteran reported that he had been consistent with his psychotropic medications, which had been somewhat effective.  Further noted was that the Veteran was not concerned about his memory, and that he had driven to the appointment without incident.  While the Veteran reported arguing with his wife, his daughters were supportive in their discussion of strategies with him.  At the time of treatment, the Veteran denied anhedonia/anergia, and similarly denied any feelings of helplessness and/or hopelessness.  Also noted was that the Veteran had become able to control his temper somewhat better.  The Veteran noted that he continued to be uncomfortable in large groups, and preferred to be in a small group.  Also noted was a request for individual counseling.  So far as his social interactions were concerned, the Veteran reported that he had not been attending church, though he continued to enjoy his golden retriever.  Reportedly, the Veteran socialized with his family, and enjoyed his grandchildren.  Significantly, the Veteran described a recent stressor, to wit, his wife's displeasure with the fact that he had cosigned a female friend's car loan.  However, the Veteran described his relationship with that female friend as platonic.  While the Veteran understood why his wife was upset, he noted that she was "verbally abusive."  The Veteran reported that he was unable to exercise due to his orthopedic problems.  His depression was judged to be stable on his then current medication.  The Global Assessment of Functioning Score assigned was 55.  
 
In a November 2008 outpatient entry, it was noted that the Veteran's relationship with his female friend continued to be a significant marital stressor.  Reportedly, the appellant's wife had told him to leave his home when she learned the Veteran had been having breakfast with his female friend, and spent the night at his friend's residence.  The Veteran endorsed suicidality over the incident, in addition to feelings of anhedonia and helplessness.  While he continued to avoid the news, the Veteran indicated that he wanted to start exercising again when cleared by orthopedics.  
 
On mental status examination, the Veteran was unshaven but appropriately dressed and cooperative, without evidence of psychomotor agitation or retardation.  His speech was of normal rate and volume, and his mood euthymic, with the exception of when he was discussing his wife's behavior.  At the time of examination, the Veteran's affect was dysthymic.  However, his thought processes were logical and goal directed.  Thought content was without auditory or visual hallucinations, and there was no evidence of suicidal or homicidal ideation or plan.  Cognition was described as intact, with the Veteran well oriented.  While the examiner assessed impulse control as poor, judgment and insight were described as fair.  Noted at the time of examination was that the Veteran was depressed secondary to his marital conflicts, but that his posttraumatic stress disorder symptomatology was stable.  The Global Assessment of Functioning Score was 55, in contrast to a score of 50 10 days earlier.  
 
In June 2011, there was submitted a report from C.L.R., Ph.D., who reported reviewing the pertinent records from the Veteran's claims file.  Based on her review, Dr. R. opined that the Veteran demonstrated the same degree of disability at the February 2007 examination as he did at the November 2008 evaluation.  Under the circumstances, it was her opinion that the effective date for the 100 percent rating should be February 8, 2007.  Dr. R. set forth essentially the same events and findings as those set forth on a previous occasion.  Moreover, Dr. R. placed special emphasis on the Veteran's Global Assessment of Functioning Scores from 2005 up to the present.  She noted that the Veteran's Global Assessment Score in 2005 was 58, whereas in 2006, it was consistently estimated at 56.  Beginning in February 2007, however, the Global Assessment of Functioning Score assigned was 52.  In the opinion of Dr. R., the Veteran was not competent to manage his VA benefits.  
 
The evidence apart from Dr. R.'s synopsis set forth earlier reflected the state of the Veteran's posttraumatic stress disorder symptomatology one day prior to the effective date of the 100 percent evaluation.  While the evidence of record shows, as Dr. R. notes, that the Veteran did experience periods of increased symptomatology due to various transient stressors, the evidence did not demonstrate the presence of total occupational and social impairment.  Significantly, there is no evidence that, prior to November 19, 2008, the Veteran's posttraumatic stress disorder symptomatology included symptoms such as gross impairment of thought processes or communications.  Nor was there evidence of symptoms such as persistent delusions or hallucinations, or grossly inappropriate behavior.  Significantly, notwithstanding the Veteran's protestations to the contrary, there is no objective clinical evidence that the Veteran presented a persistent danger to either himself or others.  

In that regard, while on various occasions, the Veteran threatened to kill his family members and/or his brother-in-law, he later indicated that he had no such intention.  Moreover, the Veteran has repeatedly contracted for his safety, stating on at least one occasion that suicide was against his religious beliefs.  Significantly, contrary to the Veteran's assertions, the evidence did not show that he experienced a memory loss for the names of his closest relatives, his own occupation, or his own name.  While the Veteran's social functioning was certainly impaired, as reflected in his assigned 70 percent evaluation, the preponderance of the evidence shows that the Veteran had not completely lost his ability to maintain social interaction.  In fact, he repeatedly indicated that he enjoyed his grandchildren, as well as going to church.  While Dr. R. noted the finding on one examination that the Veteran was not capable of managing his VA benefits, the entire weight of the evidence is to the effect that this was not a persistent factor.  Moreover, the totality of the evidence of record did not prompt a proposed action to declare the Veteran incompetent.
 
As for Dr. R.'s emphasis on the lower Global Assessment of Functioning Score, the assigned Global Assessment of Functioning Score in February 2007 was still in the same range, which is to say, from 51 to 60, although at a lower point in that range.  Notwithstanding the fact that the Veteran's assigned Global Assessment of Functioning Score at one point dropped to 47, it returned to 55 as of February 2008.  As noted above, the Veteran's periods of symptom exacerbation were temporary periods, not persistent.  Moreover, the evidence does not demonstrate that symptomatology meeting or approximating a 100 percent evaluation was persistent prior to November 19, 2008.  
 
Under the circumstances, the Board is of the opinion that a preponderance of the evidence shows that, prior to November 19, 2008, the Veteran's posttraumatic stress disorder symptomatology was consistent with the assigned 70 percent evaluation.  Notwithstanding the various arguments advanced in support of the Veteran's claim, prior to that date, there was no evidence that placed the record in equipoise so as to show that the Veteran's posttraumatic stress disorder symptomatology was productive of the total social and occupational impairment requisite to the assignment of 100 percent scheduler evaluation.  While the aforementioned February 2007 VA examiner noted that the Veteran "did not appear capable" of managing the benefits awarded in his own interest, the examiner additionally indicated that the Veteran turned all of his money over to his wife, and never managed any of that money, raising some question as to whether the fact that the Veteran did not manage his own benefits was a matter of necessity, as opposed to convenience.  In any case, the entire weight of the evidence is to the effect that, prior to November 19, 2008, the Veteran's posttraumatic stress disorder did not "more nearly approximate" the criteria for a 100 percent scheduler evaluation than the 70 percent evaluation then in effect.  See 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.  Under the circumstances, the effective date of the Veteran's 100 percent evaluation was assigned in accordance with applicable law.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  Accordingly, the benefit sought on appeal is denied.  
 
Total Disability Evaluation Based on Individual Unemployability Due to Service-Connected Disability
 
At the time of the aforementioned Joint Motion in April 2014, it was noted that, while the Board, at the time of its March 2013 decision, indicated that the Veteran had failed to specify whether the medication (which reportedly prevented him from obtaining a commercial driver's license) to which he was referring was for his posttraumatic stress disorder or his back, it failed to take into account that, when the Veteran stated that the medication he was given did not allow him to get a commercial license, that statement was made in the context of a claim for increased compensation based on unemployability where the only disability that he listed as preventing him from obtaining substantially gainful employment was posttraumatic stress disorder.  The Board will address this concern.

Pursuant to applicable law and regulation, a total disability rating based on individual unemployability due to a service-connected disability may be assigned where the scheduler rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.41, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience.  Consideration may not be given to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
 
In order to warrant the assignment of a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and that there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).  
 
The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted above, consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also VanHoose v. Brown, 4 Vet. App. 361 (1993).  
 
The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or sustain employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  VanHoose, 4 Vet. App. at 363.  In discussing the criteria for unemployability, the Court has indicated that, in essence, the unemployability question, that is, a Veteran's ability or inability to engage in substantial gainful activity, has to be viewed in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment is not to be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  See also Faust v. West, 13 Vet. App. 342 (2000).  
 
Analysis
 
In the case at hand, the Veteran's only service-connected disability is posttraumatic stress disorder, evaluated as 70 percent disabling from May 27, 2005, and as 100 percent disabling from November 19, 2008.  Accordingly, the Veteran meets the single disability regulatory requirement for the assignment of a scheduler total disability rating based upon individual unemployability.  See 38 C.F.R. § 4.16(a).  What remains to be seen is whether, based on a review of the entire evidence of record, the Veteran's posttraumatic stress disorder  alone  when considered in conjunction with his education and occupational experience, is sufficient to preclude his participation in all forms of substantially gainful employment.
 
In the interest of brevity, the Board incorporates here by reference all earlier discussions regarding the impact of the Veteran's posttraumatic stress disorder on his employability.  In that regard, the Veteran's formal application (VA Form 21-8940), as well as other pertinent evidence of record, including various posttraumatic stress disorder examination reports, reflect that the appellant is a high school graduate.  Reportedly, the Veteran worked at his last place of employment, G. J. Creel Oil Company, from April 1992 to February 2003.  That employer reported in August 2009 that the Veteran worked 10 hours daily and 70 hours a week.  No concessions were made for him due to age or disability.  According to his former employer, the Veteran left the company on Workman's Compensation and failed to return. There is no indication that Worker's Compensation benefits were due paid due to his service connected posttraumatic stress disorder.  Hence, the only conclusion available is that the appellant left his job for reasons other than his service connected disorder.  

Records from the Social Security Administration reflect that, in July 2004, the Veteran was awarded disability benefits for back problems, effective July 2003.  Moreover, underlying medical records indicate that the Veteran underwent initial back surgery in September 2000, and additional back surgery in June 2002, and again in June 2003.  Significantly, an acquired psychiatric disorder (including posttraumatic stress disorder) was not noted in the associated records, and played no part in the award of Social Security Administration disability benefits.  In fact, the Social Security award cover sheet does not reflect a secondary diagnosis.  Moreover, in addition to the Veteran's nonservice-connected back problems, he has experienced rather significant nonservice-connected problems with his neck and shoulder, as well as ongoing psoriasis and gastroesophageal reflux disease.  Nonetheless, the Veteran's low back disability was the sole basis for the award of disability benefits.  Once again, there is no indication that the Veteran's service-connected posttraumatic stress disorder was the basis for, or in any way related to, the grant of benefits by the Social Security Administration.
 
The examination reports discussed above clearly reflect that the Veteran ceased work as a result of his nonservice-connected back disability.  In that regard, at the time of the aforementioned VA examination in October 2005, the Veteran indicated that he had worked for his last employer for 10 years prior to becoming "disabled due to two back surgeries and one neck surgery."  Moreover, at the time of a subsequent VA psychological examination in July 2009, the Veteran indicated that he had retired in February 2005, because his "back injury was too much for (him) and (he) had to retire for medical issues."  Significantly, many of the Veteran's reports of a depressed mood were secondary to his rumination on his inability to exercise or handle tools due to nonservice-connected physical disabilities.  In fact, the Board notes that a December 2008 medical report on which the RO based the 100 percent rating was generated following surgery for his nonservice-connected back disorder that same month.  Significantly, the examiner was quite clear, noting that it was the Veteran's temporary lack of independence in the activities of daily living following his surgery which drove his symptomatology, in particular, his depression and reactions.  This factor was additionally highlighted by the examiner's assignment of a Global Assessment of Functioning Score of 55.  
 
In his formal application for a total disability rating based on individual unemployability, the Veteran indicated that, due to his service-connected disabilities, he experienced short-term memory problems, and that medications precluded him from obtaining a commercial driver's license.  However, various posttraumatic stress disorder examination reports reflect that the examiners informed the Veteran that no memory impairment was detected, even at the one examination where the appellant's cognitive functioning was impacted by his concentration problems.  Moreover, in a private medical record dated in mid-May 2004, the Veteran's private physician indicated that, while the Veteran was 11 months out from an L3-S1 decompression, stabilization, and fusion, representing the Veteran's second lumbar operation, he would not be able to return to his job as a professional driver, due not only to his inability to sit or stand for any length of time, but also "because of his daily narcotic usage."  Such a statement clearly indicates that, to the extent the Veteran was precluded from obtaining a commercial driver's license due to the medication he was taking, that medication was prescribed for his nonservice-connected back disorder.  It was not prescribed for his service-connected posttraumatic stress disorder.  
 
The Board observes that, in an April 2009 mental health note, it was indicated that the Veteran's memory was good, and the assigned Global Assessment of Functioning Score was 65.  In that regard, a Global Assessment of Functioning Score of 65 is at the midpoint of the range of 61 to 70, and indicates the presence of only mild symptomatology.  In any event, based on Social Security records, the Veteran was unemployable due to his nonservice-connected back disability prior to the time he even applied for VA benefits.  
 
The Board acknowledges Dr. R.'s reports of the aforementioned examination findings, as well as her opinion that the Veteran had only been able to work when guaranteed to have minimal contact with any other person.  The evidence of record does show that the Veteran's posttraumatic stress disorder clearly impaired his occupational functioning, in that it caused him to seek employment only where he had minimal dealings with other people, as Dr. R. observed.  However, notwithstanding Dr. R.'s opinion that the Veteran's preferred working conditions were not easily found in the work place, essentially leaving him unemployable, the evidence of record clearly demonstrates that the Veteran found his niche as an oil delivery truck driver, a job which he performed diligently for 10 years until his nonservice-connected back disorder forced him to quit/retire.  Significantly, driving a truck is normally a solitary venture.  Clearly, then, in this case, the preponderance of the evidence shows that the Veteran's posttraumatic stress disorder, in and of itself, did not preclude him from all forms of substantially gainful employment prior to November 19, 2008.  Rather, the 70 percent rating compensated him for the occupational impairment manifested prior to November 19, 2008.  
 
In reaching this determination, the Board has taken into consideration various arguments to the effect that, notwithstanding the Veteran's nonservice-connected back disorder, his posttraumatic stress disorder, in and of itself, was sufficient to render him unemployable.  However, as noted above, the clear weight of the evidence is to the contrary.  In fact, when during the course of a VA psychological evaluation in July 2009, the Veteran made reference to his unemployment and Social Security disability benefits, he freely admitted that "everything (went) back basically to (his) back."  
 
Under the circumstances, the Board is compelled to conclude that the Veteran's posttraumatic stress disorder, that is, the appellant's only service-connected disability, in and of itself, is insufficient to preclude his participation in all forms of substantially gainful employment consistent with his education and occupational experience.  Accordingly, entitlement to a total disability rating based on upon individual unemployability is denied.
 
In reaching this decision, the Board has taken into consideration the holding of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008), as that holding affects the Veteran's potential entitlement to a total disability rating based upon individual unemployability on or after November 19, 2008.  However, that holding is inapplicable in the Veteran's case, given that his sole service-connected disability is posttraumatic stress disorder, for which he has been in receipt of a 100 percent scheduler evaluation effective from November 19, 2008.  See Locklear v. Shinseki, 24 Vet. App. 311, 314, n.2 (2011) (citing Herlehe v. Principi, 15 Vet. App. 33, 35 (2001). 

The Board has further given due consideration to the doctrine of reasonable doubt.  However, inasmuch as a preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).  
 
 
ORDER
 
Entitlement to an effective date earlier than November 19, 2008 for a 100 percent initial evaluation for posttraumatic stress disorder is denied.
 
Entitlement to a total disability rating based upon individual unemployability due to service-connected disability is denied.
 
 

_______________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


